The information charges the defendant with criminal negligence in the operation of a motor vehicle. The finding, following the appellant's request for a finding, does not give the charge of the trial court as a whole but only four brief extracts from it, and the sole assignments of error are as to these portions of the charge. We find nothing in them which is erroneous. For the most part they consist of statements as to the claims of the State upon the evidence and in the absence of the rest of the charge we must assume that the issues in the case were correctly submitted to the jury. The comments made by the trial court were well within its discretion.
   There is no error.